Citation Nr: 0606089	
Decision Date: 03/03/06    Archive Date: 03/14/06	

DOCKET NO.  03-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
bipolar disorder prior to April 1, 2001, and to an evaluation 
in excess of 10 percent from April 1, 2001, to include 
consideration of restoration of the previously assigned 
30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1974 to December 1994, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

The Statement of the Case addressed the issue of entitlement 
to an increased evaluation for the veteran's degenerative 
joint disease of the lumbar spine.  However, in the veteran's 
Substantive Appeal he indicated that he was only appealing 
the issue concerning the evaluation of his bipolar disorder.  
As such, the issue of an increased evaluation for the 
veteran's degenerative joint disease of the lumbar spine is 
not before the Board.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, a statement from the veteran dated in April 2002 
reported that he was awarded Social Security disability 
benefits based on his service-connected condition and his 
inability to obtain any type of gainful employment.  In a 
statement accompanying the veteran VA Form 9 (Appeal to Board 
of Veterans' Appeals) dated in July 2003 he noted that the RO 
had failed to obtain his Social Security disability records 
that had been granted due to his bipolar disorder and 
requested the Board to return the case to the RO for proper 
development.  

Under the law pertaining to the duty to assist the claim, the 
veteran's Social Security disability records must be 
obtained, particularly under the facts and circumstances in 
this case where the veteran has related that benefits from 
the Social Security Administration were awarded based on his 
service-connected bipolar disorder.  38 U.S.C.A §  5103A 
(West 2002 & Supp. 2005).

The veteran also submitted a statement dated in December 
2003, after the veteran's file had been forwarded to the 
Board in which he indicated that his disability had increased 
in severity and reported that he was receiving psychiatric 
treatment at the VA Outpatient Clinic in Orlando, Florida.  
He requested that those records be obtained in support of his 
claim.  

VA's duty to assist the veteran clearly extends to obtaining 
VA medical records identified by the veteran, but the Board 
acknowledges that the RO had already transferred his file to 
the Board for consideration when the veteran submitted that 
statement.  Nevertheless, these records are relevant to the 
veteran's claim and should be obtained prior to further 
appellate review.  The Board is also of the opinion that 
since the veteran has indicated in his December 2003 
statement that his disability has increased in severity that 
he should be afforded a VA examination to assess the current 
severity and manifestations of his bipolar disorder.

Further development of this case is therefore necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., and the veteran 
will be notified when further action on his part is 
necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file outpatient treatment 
records pertaining to the veteran of 
psychiatric treatment he received at the 
VA Outpatient Clinic in Orlando, Florida 
from September 2002 through the current 
date.  

2.  The RO should obtain and associate 
with the claims file a copy of any 
decision of the Social Security 
Administration pertaining to the 
veteran's claim for disability benefits 
and the medical evidence considered in 
its decision.

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his 
bipolar disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
report complaints and clinical findings 
in detail, and if possible, differentiate 
the complaints and clinical findings 
attributable to the veteran's service-
connected bipolar disorder and those 
which are attributable to nonservice-
connected psychiatric diagnoses.  Also if 
possible, the examiner is requested to 
assign an Axis 5 diagnosis (Global 
Assessment of Functioning scale score) 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders that 
represents only the symptomatology 
attributable to the veteran's service-
connected disability.  Lastly, the 
examiner is requested to offer an opinion 
as to the degree of functional impairment 
the symptomatology attributable to the 
veteran's bipolar disorder causes in his 
ability to obtain and maintain 
substantially gainful employment.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinions to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

